Filed 9/17/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 227







State of North Dakota, 		Plaintiff and Appellee



v.



Daryl Korynta, 		Defendant and Appellant







No. 20150077







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Helene J. Herauf, Burleigh County Assistant State’s Attorney, 514 E. Thayer Avenue, Bismarck, ND 58501, for plaintiff and appellee; submitted on brief.



Michael R. Hoffman, P.O. Box 1056, Bismarck, ND 58502-1056, for defendant and appellant; submitted on brief.

State v. Korynta

No. 20150077



Per Curiam.

[¶1]	Daryl Korynta appeals from a judgment entered after a jury found him guilty of driving under the influence of alcohol.  Korynta argues the district court erred by receiving evidence that was not supported by proper foundation.  At trial, the State introduced exhibits relating to Korynta’s blood alcohol test.  Korynta objected to evidence related to the blood draw, testing, and its analysis to determine blood alcohol concentration based on lack of foundation.  He argued the statutory requirements of N.D.C.C. § 39-20-07(5) that the director of the state crime laboratory or the director’s designee approved of the methods, devices, and individual administering the blood test, necessary for the admission of the evidence, had not been met.

[¶2]	This Court recently rejected an argument that a designee of the director of the state crime laboratory for the purposes of signing and certifying records, but not for approving the methods and devices, cannot lay foundation for admission of blood test results.  
See
 
State v. Filkowski
, 2015 ND 194.  Therefore, we summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶3]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom

Daniel J. Crothers